—In a family offense proceeding pursuant to Family Court Act article 8 and two related child custody proceedings pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Nassau County (Lawrence, J.), dated December 20, 2002, as denied that branch of her motion which was for an award of an attorney’s fee.
Ordered that the order is affirmed insofar as appealed from, with costs.
The denial of the mother’s application for an award of an attorney’s fee was a provident exercise of discretion, taking into consideration the parties’ positions and actions during the litigation (cf DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]; Walker v Walker, 255 AD2d 375, 376 [1998]). Ritter, J.P., Goldstein, McGinity and Crane, JJ., concur.